DETAILED ACTION
	This Office action is in response to the communication filed on May 29, 2020. Claims 1-10 are currently pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on application filed in China on January 4, 2019 has been acknowledged and considered by Examiner. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) that are placed on record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2011/0109532 A1 by Choi et al. (“Choi”). 

Regarding claim 1, Choi discloses an array substrate (Figs. 1 and 3), comprising:
a substrate (Fig. 3, substrate 111), a plurality of light sensors on the substrate (Figs. 1 and 3, [0069]-[0070], photoelectric conversion element 156 of photosensor sensor units SP formed on substrate 111), a flat layer on the light sensor (Fig. 3, interlayer insulating layer 160), and a connected electrode layer on the flat layer (Fig. 3, [0098]-[0100], interlayer insulating layer 160 was etched to form a contact hole where sensor electrode 1761 connected to oxide photoelectric conversion layer 156)
wherein each of the light sensors includes a first electrode (Fig. 3, sensor electrode 1761), a photosensitive layer (Fig. 3, oxide photoelectric conversion layer 156) and a second electrode (Fig. 3, sensor electrode 1762) arranged in sequence on the substrate (see Fig. 3);
 wherein the connected electrode layer (Fig. 3, connecting portion of sensor electrode 1761 located within contact hole) is connected with the second electrode through a via hole penetrating through the flat layer (Fig. 3 and [0099]-[0100], portion of sensor electrode 1761 located within contact hole contacted the remaining sensor electrode 1761 through the contact hole).

Regarding claim 2, Choi discloses the array substrate of claim 1, wherein a thin film transistor(Fig. 3, thin film transistor 30), corresponding to each of the light sensors (see Fig. 2), is between the substrate and the light sensor (Fig. 3, thin film transistor 30 was located between substrate 111 and sensor electrodes of photosensor 60), wherein a source or a drain of the thin film transistor serves as a first electrode (Fig. 3, portion of the sensor electrode 1762 which was also source electrode 1731 of TFT 30 as in [0099]).

Regarding claim 7, Choi teaches the array substrate of claim 1, wherein the material of the second electrode layer is indium tin oxide; and the material of the connected electrode layer is indium tin oxide ([0101], The sensor part 1762 and the portion of 1762 in the contact hole were made of a indium tin oxide).
Regarding claim 8, Choi teaches an electroluminescent panel, comprising the array substrate of any of claim 1, and further comprising a light emitting substrate arranged opposite to the array substrate and having a plurality of light emitting elements (Figs. 1, 2, and 3, light emitting unit EP adjacent to sensor unit SP including photosensor 60 each including a light emitting diode 70), wherein each of the light emitting elements comprises an anode layer (, a light emitting layer and a cathode layer ([0060], The organic light emitting diode 70 includes an anode electrode, a cathode electrode), and the cathode layer is in contact with the connected electrode layer.
Regarding claim 9, Choi teaches electroluminescent panel of claim 8, wherein the light emitting elements are arranged to be in one-to-one correspondence with the light sensors (Figs. 1 and 2 show where each light emitting part including OLED 70 had a corresponding sensor part SP including photosensor 60).

Regarding claim 10, Choi teaches a display device, comprising the electroluminescent panel of claim 8 ([0010] Exemplary embodiments of the present invention provide an organic light emitting diode (OLED) display). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2011/0109532 A1 by Choi in view of U.S. Patent Publication 2015/0243934 A1 by Han et al. (“Han.”)
	
Regarding claim 3, Choi does not disclose the array substrate of claim 1, wherein an auxiliary cathode is between the flat layer and the connected electrode layer, and the connected electrode layer is connected with the auxiliary cathode .
However, Choi teaches the photosensor 60 and its sensor electrode 1761 was connected to a TFT 50 which was connected to same gate line 231 that connected to TFT 10 and cathode 710 or 730 of the OLED 70 in Fig. 4 and [0102]. However, Choi does not teach an auxiliary cathode electrode. 
In the analogous art of OLED displays, a cathode electrode of OLED display had an auxiliary cathode electrode 40 it connected with. When the organic light-emitting display apparatus 100 is a top-emission type, the cathode 23 may be provided as a transparent electrode, and the thickness of the cathode 23 may be very thin. For example, the thickness of the cathode 23 may be about 1 angstrom to about 200 angstroms. As the cathode 23 is thinly formed, the (Han Fig. 5; [0074]-[0075]). The auxiliary electrode contacted the cathode through a contact hole in an intermediate layer and was located in the same layer as the anode.  It would have been obvious before the effective filing date to have added an auxiliary cathode electrode for the cathode of Choi. One have ordinary skill in the art would have been motivated to have decreased the resistance of a thin cathode made of a transparent material(Han [0074]-[0075]).

Regarding claim 4, Choi does not disclose the array substrate of claim 3, wherein a spacer is between the auxiliary cathode and the connected electrode layer. 
 In the analogous art of OLED displays, a cathode electrode of OLED display had an auxiliary cathode electrode 40 it connected with. When the organic light-emitting display apparatus 100 is a top-emission type, the cathode 23 may be provided as a transparent electrode, and the thickness of the cathode 23 may be very thin. For example, the thickness of the cathode 23 may be about 1 angstrom to about 200 angstroms. As the cathode 23 is thinly formed, the resistance of the cathode 23 may increase. Accordingly, the resistance of the cathode 23 may be decreased by the auxiliary electrode 40 (Han Fig. 5; [0074]-[0075]). The auxiliary electrode contacted the cathode through a contact hole in an intermediate layer and was located in the same layer as the anode. Pixel defining layer 36 (i.e., spacers), which covered an edge of the auxiliary electrode 40, has been formed on the auxiliary electrode 40 on either side separating it from other components.  It would have been obvious before the effective filing date to have added an auxiliary cathode electrode for the cathode of Choi. One have ordinary skill in the art would have (Han [0074]-[0075]).

Regarding claim 5, Choi does not disclose the array substrate of claim 4, wherein an orthographic projection of the spacer is smaller than an orthographic projection of the auxiliary cathode on the substrate. 
In the analogous art of OLED displays, a cathode electrode of OLED display had an auxiliary cathode electrode 40 it connected with. When the organic light-emitting display apparatus 100 is a top-emission type, the cathode 23 may be provided as a transparent electrode, and the thickness of the cathode 23 may be very thin. For example, the thickness of the cathode 23 may be about 1 angstrom to about 200 angstroms. As the cathode 23 is thinly formed, the resistance of the cathode 23 may increase. Accordingly, the resistance of the cathode 23 may be decreased by the auxiliary electrode 40 (Han Fig. 5; [0074]-[0075]). The auxiliary electrode contacted the cathode through a contact hole in an intermediate layer and was located in the same layer as the anode. Pixel defining layer 36 (i.e., spacers), which covered an edge (orthographically projected less the auxiliary electrode 40) of the auxiliary electrode 40, has been formed on the auxiliary electrode 40 on either side separating it from other components.  It would have been obvious before the effective filing date to have added an auxiliary cathode electrode for the cathode of Choi. One have ordinary skill in the art would have been motivated to have decreased the resistance of a thin cathode made of a transparent material (Han [0074]-[0075]).
Regarding claim 6, Choi does not disclose the array substrate of claim 4, wherein an orthographic projection of the spacer on the substrate and an orthographic projection of the (Han Fig. 5; [0074]-[0075]). The auxiliary electrode contacted the cathode through a contact hole in an intermediate layer and was located in the same layer as the anode. Pixel defining layer 36 (i.e., spacers), which covered an edge (orthographically projected less the auxiliary electrode 40) of the auxiliary electrode 40, has been formed on the auxiliary electrode 40 on either side separating it from other components within the light emitting unit portion EP defined away from the sensor portion SP of Choi.  It would have been obvious before the effective filing date to have added an auxiliary cathode electrode for the cathode of Choi. One have ordinary skill in the art would have been motivated to have decreased the resistance of a thin cathode made of a transparent material (Han [0074]-[0075]).


Conclusion	
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2011/0221720 A1 by Kim et al. teaches a connected electrode of the photosensor as the anode of an organic light emitting diode. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621  

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621